Citation Nr: 1027623	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for tendonitis involving 
the backs of both legs.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1944 to July 1946.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In June 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  At that time, the Veteran 
submitted additional evidence along with a waiver of RO review.  
The Board accepts this additional evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2009).

Although the RO adjudicated the Veteran's claim for service 
connection for pes planus as a claim to reopen, the Board 
observes that it should be adjudicated as an original claim for 
service connection.  The Veteran filed an original claim for 
service connection for pes planus in April 1949.  The RO denied 
the claim in a May 1949 rating decision.  In July 1949, the RO 
received additional relevant service treatment records.  
Accordingly, in a July 1949 rating decision, the RO reconsidered 
the claim, determining that no material change was warranted in 
the status of the Veteran's claim as set forth in the May 1949 
rating decision.  However, there is no indication that the 
Veteran was notified of this decision.  Thus, the Veteran was not 
properly advised of the denial or of his appellate rights.  See 
38 C.F.R. § 3.7 (1949).  Therefore, the claim remained pending 
and will be adjudicated as an original claim for service 
connection.

The issue of entitlement to service connection for a lower 
back condition has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that further RO action is needed on the claims 
prior to appellate review.

The Veteran contends that he developed pes planus from a 6- or 
12-mile march in service while carrying excessively heavy gear 
during training.  

The service treatment records reflect that he was treated for pes 
planus during the last week of training in February 1945.  They 
also reflect that he may have had pes planus prior to service, as 
evidenced by his report of wearing arch supports in early 
childhood.  However, lay statements from family members received 
in March 2008 reflect that he did not have any foot problems 
prior to service.  

After discharge, an April 1949 letter from a private physician 
reflects a history of painful feet and aching legs and a 
diagnosis of symptomatic bilateral pes planus, and a May 1949 VA 
examination report reflects a history of treatment for pes planus 
two weeks earlier and a diagnosis of mild, bilateral, second-
degree pes planus.  There is no recent medical evidence of 
treatment for pes planus; however, the Board observes that the 
Veteran is competent, as a layperson, to report that he has pain 
in his feet.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

With evidence of in-service treatment for pes planus and 
competent evidence of a current disability, an examination with 
opinion is warranted to determine whether the Veteran currently 
has pes planus and, if so, whether it is related to service.  

As regards the tendonitis involving the backs of both legs, the 
Board observes that it may be associated with the pes planus.  
The April 1949 physician's letter indicates that the symptoms of 
painful feet and aching legs were manifestations of pes planus.  
The Veteran's testimony also indicates that the pain in his legs 
may be due to pes planus.  He testified that he developed pain in 
his feet and calves from long marches and other physical 
activities in service, indicating a common source, i.e., the pes 
planus.  As the claim for service connection for pes planus being 
remanded could affect the claim for service connection for 
tendonitis involving the backs of both legs, the Board finds that 
the claims are inextricably intertwined and a Board decision on 
the latter claim at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claims.  The RO should 
attempt to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims.  The RO should then assist the 
Veteran in obtaining any additional evidence 
identified following the current procedures 
set forth in 38 C.F.R. § 3.159.  

2.  The RO should then schedule the Veteran 
for a VA examination to determine the nature 
and etiology of any pes planus found.  His 
claims file should be available to the 
examiner and reviewed in conjunction with the 
examination.  

The examiner should provide an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that pes 
planus was incurred in, or aggravated by, 
service.  If it is determined that pes planus 
clearly and unmistakably existed prior to 
service, an opinion must be provided, 
addressing (1) whether the pes planus 
increased in severity in service; and, if so, 
(2) whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the natural 
progress of the disease (representing a 
permanent worsening of such disability).  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation.  A 
complete rationale should be given for all 
opinions and conclusions.

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

